BREAUX, J.
Defendant and appellee Mrs. Azelie I-Iandlin moves to dismiss this appeal on the ground that the transcript of appeal is incomplete, in that it does not contain the evidence in another cause numbered 66,202, civil district court, Division A, entitled Mrs. Azelie Handlin v. John C. Dodt et al., which was admitted at her instance, as made to appear from the note of evidence,
Furthermore, that the transcript of appeal does not contain any mention of the fact that August Seim was summoned as a witness in the cause numbered GO,202, civil district court, which is No. 14,619 of the docket of this court. 110 La. 936, 34 South. 881.
Defendant and appellant in the case before us offered record 66,202, entitled Handlin v. Dodt, “with all of the pleadings and all the evidence therein.” The pleadings include all formal allegations by the pariles in which they set up their claims and defenses. In offering the “pleadings” it did not embrace the summons in the case issued to witnesses.
The “evidence” introduced in suit No. 66,-202, civil district court (No. 14,619 of this court) does not cover the summons, and in offering the “evidence” in the case the offer did not include the summons, which defendant says should have been copied as forming part of the transcript of appeal.
We do not think the transcript is incomplete without it; that is, without the copy of the summons showing that Seim had been summoned as a witness. Under the circumstances, therefore, we must decline to dismiss the appeal. The summons should have been specially offered in evidence; then it would have formed part of the record.
The motion to dismiss the appeal is overruled.